Per Curiam,
We have examined the several assignments of error and are of opinion that they are without merit. The plaintiff was not a real estate broker in contemplation of the act of assembly requiring him to have a license authorizing him to sell real estate before he could recover for his services in this case. The plaintiff alleged as the basis of his right to recover, a contract whereby the defendant agreed to pay him a certain sum if he would find a purchaser for the defendant’s property, and that he did secure a purchaser. 'The defendant admitted substantially the agree.ment as claimed by the plaintiff, but averred, contrary to the contention of the plaintiff, that the latter had not the exclusive right to dispose of the property, and that the defendant sold it. The question at issue, therefore, was one of fact, and having been properly submitted to the jury, the judgment is affirmed.